                                              Case 3:21-cv-00411-EMC Document 7 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         In Re                                            Case No. 21-cv-00411-EMC
                                   8         KEVIN BRYANT,
                                                                                              ORDER OF DISMISSAL
                                   9                      Plaintiff.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Kevin Bryant, an inmate at the High Desert State Prison, sent to the Court a letter

                                  15   expressing dissatisfaction with conditions at that prison and at the California State Prison in

                                  16   Lancaster. In an effort to protect his rights, a new action was opened and the letter was filed on

                                  17   January 15, 2021. On January 19, 2021, Mr. Bryant was informed that he had not filed a

                                  18   complaint, and was notified that he had 28 days to do so or the action would be dismissed. Docket

                                  19   No. 2. The Clerk also sent a notice that Mr. Bryant that he had not paid the filing fee or applied

                                  20   for leave to proceed in forma pauperis, and notified him that that he had 28 days to either pay the

                                  21   fee or file the application or the action would be dismissed. Docket No. 3. Mr. Bryant did not file

                                  22   a complaint or file an in forma pauperis application or pay the fee, and the deadline by which to

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 3:21-cv-00411-EMC Document 7 Filed 03/23/21 Page 2 of 2




                                   1   do so has passed. This action therefore is DISMISSED without prejudice for failure to file a

                                   2   pleading showing the Court has subject matter jurisdiction. The Clerk shall close the file.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: March 23, 2021

                                   7

                                   8                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
